Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Marcus Curaca on 05/11/2022.The application has been amended as follows: 
Claim 20 (currently amended) The boat according to claim 19, wherein the controller is configured or programmed to correct the shore arrival target position so that the shore arrival target position is within the possible shore arrival space when the shore arrival target position is outside of the possible shore arrival space by less than the predetermined distance.
Claim 29 (currently amended) The control method for a boat according to claim 28, wherein the shore arrival target position is corrected so that the shore arrival target position is within the possible shore arrival space when the shore arrival target position is outside of the possible shore arrival space by less than the predetermined distance. 



Allowable Subject Matter
Claims 19-21, 23-30, and 32-36 are pending and allowed. Claims 19 and 29 are currently amended. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Akuzawa (US 20150089427 A1) teaches a vessel display system includes a display device, an autopilot screen display unit displaying on the display device an autopilot screen for an autopilot mode, an automatic berthing control screen display unit displaying on the display device an automatic berthing control screen for an automatic berthing mode of automatically controlling a propulsion device and a steering mechanism to make the vessel berth at a berthing target position, a destination approach condition judging unit judging whether or not a predetermined destination approach condition, indicating that the vessel has come close to the destination, is satisfied, and a screen transition control unit automatically making the display on the display device transition from the autopilot screen to the automatic berthing control screen when the destination approach condition judging unit judges that the destination approach condition is satisfied.
	Further, Glaeser (US 20120072059 A1) teaches positions and motions of a bow and a stern of the ship are detected using redundant devices and evaluated to automatically perform difficult maneuvers in ports or to generate recommendations for controlling the ship. The invention is based on the general idea to constantly detect the positions of the bow and stern of a ship relative to an earthed reference system and/or to obstacles and factors of instability and to display them on a screen, so that the respective master of the ship can constantly see the respective situation, including potential hazards, and is able to act immediately during automatically performed maneuvers if need be.
In regards to independent claims 19 and 28 Hayward and Glaeser, taken either individually or in combination with other art of record, fails to teach or render obvious:
correct the shore arrival target position based on the possible shore arrival space; generate an instruction signal to control the propulsion device so as to cause the boat body to arrive at the shore at the corrected shore arrival target position; and generate the instruction signal based on the shore arrival target position that is not corrected when the shore arrival target position is spaced away from the possible shore arrival space by a predetermined distance or more.
In regards to independent claims 21 and 30 Hayward and Glaeser taken either individually or in combination with other art of record, fails to teach or render obvious:
correct the shore arrival target position based on the possible shore arrival space; generate an instruction signal to control the propulsion device so as to cause the boat body to arrive at the shore at the corrected shore arrival target position; and correct the shore arrival target position so that the shore arrival target position is located at a center position of the possible shore arrival space when the shore arrival target position is within the possible shore arrival space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 
Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667